Citation Nr: 1550498	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including anxiety and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in August 2013. A transcript has been procured and associated with the record.

In March 2014, the Veteran requested a hearing before the Board, to be conducted via videoconferencing. Despite being sent proper notice, the Veteran did not appear for a hearing that was scheduled for November 18, 2015. The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2015).

The Veteran initially filed a claim for service connection for posttraumatic stress disorder (PTSD). However, as the Veteran essentially is seeking service connection for any psychiatric disorder caused by service, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

The Board has determined that a further mental disorders examination is necessary, and the case is therefore REMANDED for the following action:

1. Issue a notice in compliance with the Veterans Assistance Act of 2000 (VCAA) regarding the substantiation of a claim for service connection for a psychiatric disorder, to include PTSD. In particular:

-Advise the Veteran that the U.S. Armed Services Center for Unit Records Research will only research his claimed Vietnam service stressors within a 60-day time frame. He should therefore attempt to report the claimed stressors he sustained while on active service within the 60 day time frame.  

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed psychiatric disorder, to include any records from the offices of Dr. Marshall in Huntington, West Virginia, and any outstanding records from the Logan Vet Center. 

All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

3. Seek to obtain the unit histories and records for the 
25th Support and Transportation Battalion of the 
25th Infantry Division for the period HE SPECIFIES FROM INQUIRY 1, above. Review these records in an attempt to corroborate the Veteran's claimed stressors, to specifically include the mortar attacks on Cu Chi Base Camp.

Request that the United States Army and Joint Services Records Research Center (JSRRC) conduct a search for records pertaining to the claimed in-service stressors (i.e., the claimed mortar attacks on Cu Chi Base Camp, etc.). If necessary, request a search of relevant records in other depositories.

4. After the previous development has been accomplished, schedule the Veteran for a VA psychiatric examination to be performed by a VA psychiatrist. Provide the examiner with access to the electronic claims file for review.

In reviewing the file, the examiner should note:

a. The Veteran's August 2013 DRO hearing testimony, regarding his Vietnam experiences and subsequent psychiatric symptomatology; and

	b. The Vet Center records;

After reviewing the electronic claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Is any diagnosed psychiatric disorder, other than PTSD, related to service or any incident of service?

b. If a diagnosis of PTSD is deemed appropriate, is there a link between the current disorder and any corroborated stressor, or any stressor involving fear of hostile military or terrorist activity?

The opinion must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state.

5. After any further development deemed necessary, readjudicate the Veteran's claim. If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




